Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing AS FILED WITH THE U.S. SECURITIES AND EXCHANGE COMMISSION ON JUNE 15, 2009 File No. 333- File No.: 811- U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 (X) PRE-EFFECTIVE AMENDMENT NO. ( ) POST-EFFECTIVE AMENDMENT NO. ( ) and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 (X) AMENDMENT NO. ( ) TRANSPARENT VALUE TRUST (Exact Name of Registrant as Specified in Charter) 135 East 57th Street 6th Floor New York, New York 10022 (Address of Principal Executive Offices, Zip Code) (212) 908-5090 (Registrants Telephone Number, including Area Code ) Peter K. Ewing Transparent Value Trust 135 East 57th Street 6th Floor New York, New York 10022 (Name and Address of Agent for Service) Copy to: W. John McGuire Morgan, Lewis & Bockius LLP 1111 Pennsylvania Ave, NW Washington, DC 20004 It is proposed that this filing will become effective (check appropriate box): Immediately upon filing pursuant to paragraph (b) On (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) On (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) On (date) pursuant to paragraph (a)(2) of Rule 485. X As soon as practicable after the effective date of this registration statement. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT THAT SPECIFICALLY STATES THAT THE REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(A) OF THE SECURITIES ACT OF 1933, OR UNTIL THE REGISTRATION STATEMENT SHALL BECOME EFFECTIVE ON SUCH DATE AS THE COMMISSION, ACTING PURSUANT TO SAID SECTION 8(A), MAY DETERMINE. TRANSPARENT VALUE TRUST P ROSPECTUS , 2009 TRANSPARENT VALUE DOW JONES RBP U.S. LARGE-CAP 100 HIGH-BETA LEADING INDEX FUND CLASS A SHARES [TICKER SYMBOL] INSTITUTIONAL SHARES [TICKER SYMBOL] TRANSPARENT VALUE DOW JONES RBP U.S. LARGE-CAP 100 LOW-BETA LEADING INDEX FUND CLASS A SHARES [TICKER SYMBOL] INSTITUTIONAL SHARES [TICKER SYMBOL] TRANSPARENT VALUE DOW JONES RBP U.S. LARGE-CAP 100 MARKET-BETA LEADING INDEX FUND CLASS A SHARES [TICKER SYMBOL] INSTITUTIONAL SHARES [TICKER SYMBOL] INVESTMENT ADVISER: GUGGENHEIM INVESTMENT MANAGEMENT, LLC 135 East 57th Street, 6th Floor New York, New York 10022 INVESTMENT SUB-ADVISER: TRANSPARENT VALUE ADVISORS, LLC 135 East 57th Street, 6th Floor New York, New York 10022 www..com ###-###-#### The U.S. Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. THE INFORMATION IN THIS PROSPECTUS IS NOT COMPLETE AND MAY BE CHANGED. WE MAY NOT SELL THESE SECURITIES UNTIL THE REGISTRATION STATEMENT
